Title: From George Washington to George Mercer, 20 December 1756
From: Washington, George
To: Mercer, George



[Fort Loudoun] December the 20th 1756.
To Captain Mercer, of the Virginia Regiment.

Instructions.
As I have received Orders from his Honor Governor Dinwiddie to repair to Fort Cumberland, and leave an Officer here with the command of this Garrison; I have appointed you to this command, and expect your particular diligence and care. You must observe all former Rules & Orders which have been given for the regulation of this Garrison; and let no Stores or other thing issue without an order signed by you. So soon as you hear of the arrival of the Clothing at Alexandria, you must order a sufficient number of waggons down for them, and have

them brought to this place; from whence you must send what are necessary to the several Garrisons and Commands; the remainder to be left here.
As it will be necessary to supply the Workmen here with the usual allowance of Rum during the winter season, you must endeavour to provide it from time to time for them, upon the most reasonable terms—All Expresses on His Majestys Service, you are immediately to forward. Use your utmost endeavours as well to prevent Desertion, as to apprehend all that are guilty of that crime; and indulge the men as much as possible in their Duty during the cold weather. Whatever Tools, &c. are wanted for the works here, you must also procure from below. You are not to give Discharges to any men, nor grant Furloes to them for more than two days at a time. You are to settle with the Masters of Servants, and take certificates for each man on the back of his Indentures, to be laid before the Governor—You are to pay out of the money which will be left in your hands for all trivial contingencies, such as horse-hire, with Expresses, &c. observing the greatest economy therein. Given &c. Dec. 20th 1756.

G:W.

